Citation Nr: 0030450
Decision Date: 11/22/00	Archive Date: 12/28/00

DOCKET NO. 93-28 151               DATE 

On appeal from the Department of Veterans Affairs Medical Center in
Loma Linda, California

THE ISSUE

Entitlement to the payment or reimbursement by the Department of
Veterans Affairs (VA) of unauthorized medical expenses incurred at
the San Bernardino County Medical Center (SBCMC) from July 1, 1992
to July 13, 1992.

WITNESS AT HEARING ON APPEAL

Appellant, and her son

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

REMAND

The veteran had active duty from June 1942 to December 1945.

This case was twice previously before the Board of Veterans'
Appeals (Board), in March 1996, and September 1999, on which
occasions it was remanded for additional development. Such
development still having not been satisfactorily completed, the
Board cannot consider the case for appellate review at this time.

As the record stands to date, service connection has not been
granted for any disorder. It appears that the veteran received
treatment at the SBCMC from July 1, 1992 to July 13, 1992; and that
authorization of the medical care was denied after the fact because
the veteran was not a patient at a VA medical facility in need of
emergency care in order to qualify for authorization under 38
C.F.R. 17.50b(3), and he did not meet any of the remaining criteria
in 38 C.F.R. 17.50b for the authorization of medical care at non-VA
facilities. Payment of the medical expenses under the regulatory
criteria for the payment of medical expenses that have not been
previously authorized was denied because the treatment received was
for a nonservice-connected disorder. 38 C.F.R. 17.80.

In March 1996, this case was remanded for the first time because
the claims file did not contain the supporting evidence used in
making the aforementioned determinations. To ensure completeness of
the record, the case was remanded to the agency of original
jurisdiction (AOJ), with the instruction that the AOJ obtain the
veteran's Medical Administration Service folder and associate it
with the claims folder; and that the claim be reviewed by the
appropriate authority. That requested development was not
completed. Rather, a folder marked "Hospital Administration Records
Folder" was sent back to the Board without the necessary, complete,
and requested information. Therefore, the supporting evidence used
in making the determinations of nonpayment were still not of record
when the Board reviewed the

2 -

claim again in September 1999. So the case was remanded for a
second time in September 1999.

Also, in the September 1999 remand the Board pointed out in detail
the procedural history of the case, and discussed in detail what
records appeared to be missing from the appellant's file. To recap,
the Board in September 1999 stated that in April 1996, on a Request
for and/or Notice of Transfer of Veterans Records, VA Form 7216a,
the San Diego RO requested that the Loma Linda Medical Center
(VAMC) transfer the appeal hospital records file pursuant to the
Board's pending (March 1996) remand. On a September 1996, VA Form
7216a, the RO requested that the VAMC complete a certification for
appeal for the Board remand. In an April 1998 Deferred Rating
Decision, a notation was made indicating that this case was for fee
basis review and that VAMC in Loma Linda had,jurisdiction. A
request was made to send the claims file to "Fee Services Section"
of the VAMC Loma Linda for action. A temporary cover confirms that
the requested action was done on May 5, 1998. Therein, it was also
noted that the records were returned to the RO on July 27, 1999,
and that the VAMC Loma Linda was preparing a Statement of the Case
and would send findings within the next 90-120 days. Such findings,
if sent, were not forwarded to the Board with the appeal in
September 1999.

The Board in September 1999 also pointed out that in a July 28,
1999 letter from the Coordinator of Fee Service at the VAMC in Loma
Linda, to the San Diego RO, it was noted that the VAMC had reviewed
this case in June 1998, and processed a Supplemental Statement of
the Case (SSOC) on July 2, 1998; and it appeared that a copy of the
SSOC had been sent to the veteran's estate. It was also noted that
the "tickler file" had been lost during an office move. It was
further noted that the VAMC had had no contact with the estate
concerning the SSOC, and that findings were being sent to the board
for their review and determination. At the time of the September
1999 remand, a copy of the July 2, 1998 SSOC,%,as of record, but no
further findings were of record.

3 -

Furthermore, it appeared to the Board in September 1999 that the
case had been reviewed in April 1998 by Dr. Heustis., Vice
President for Medical Affairs, and that an original decision of
November 10, 1993 was upheld on the grounds that the treatment
received was not for an emergent condition. The Board at that time
(September 1999) had no record of any April 1998 review by Dr.
Heustis, no record of any original decision of November 10, 1993,
or any other supporting evidence generated by the VAMC in their
denial of the appellant's claim. Of record was a key letter from
Dr. Mudge of SBMC to the VAMC, dated February 16, 1991, wherein a
history of the veteran's hospital course was provided in narrative
form by Dr. Mudge at that time. A letter written in July 1992 by
the veteran's son to the SBMC, was one of the only indicators of
the specific contentions and alleged responses by VA in this case.
Since all and any other pertinent records seemed to be missing from
the claims folder, further, and very specific development was
requested by the Board in its September 1999 remand.

The Board in September 1999 asked that the AOJ send the Board all
of the originating documentation for the claim; that the AOJ send
all of the supporting documentation of the claim, including the
original denial by the VAMC of the appellant's claim; that the AOJ
send the Board the indicated review and decision of Dr. Heustis;
that the AOJ send the Board any Reports of Contact between the RO
and VAMC regarding the matter; and that the AOJ send the Board any
and all other forms of communication, such as notification letters
to the veteran's estate of the denial, and letters between the VAMC
and the SBMC regarding the denial of payment in this matter. The
Board in its September 1999 remand specifically stated that if any
of the requested records were unattainable, that "detailed
documentation of the efforts made to secure the records should be
placed in this file." The AOJ and the appellant were advised that
the Board is obligated to ensure that the AOJ complies with its
directives, as well as those of the United States Court of Appeals
for Veterans Claims.

4 -

In short, the Court has stated that compliance by the Board or the
AOJ is neither optional nor discretionary. When remand orders of
the Board are not complied with, the Board errs as a matter of law
when it fails to ensure compliance. Stegall v. West, 11 Vet. App.
268, 271(1998). Presently, to ensure compliance with the Board's
remand orders of September 1999, this case must be returned to the
AOJ for the specific development previously requested.

That is, instead of direct compliance with the directives requested
by the Board in its September 1999 remand, and as restated in the
paragraph above, it appeals as though the AOJ ultimately determined
that the Supplemental Statement of the Case (or SSOC) issued on
July 2, 1998 was incorrect. After the  September 1999 remand, the
next piece of development on the case is in a March 6, 2000,
Deferred Rating Decision. Therein, the San Diego Regional Office
(hereinafter the RO) requested that the VAMC Loma Linda (LL)
provide status on  the Board's remand. It was also noted that the
VAMC LL said that they were still waiting for some type of records.
A June 16, 2000 Report of Contact, VA Form 119, shows that the RO
spoke to a representative from the VAMC LL and that representative
explained that an error had been discovered in the SSOC which had
been sent to the appellant. The RO advised the VAMC LL to send a
corrected SSOC to the appellant. A July 27, 200 Report of Contact
shows that the VAMC LL was still working on sending the corrected
SSOC.

On August 21, 2000, the AOJ issued a "Corrected Supplemental
Statement of the Case." Therein, the AOJ eliminated parts of the
SSOC issued in July 1998, and rewrote the SSOC on August 21, 2000
to reflect the elimination. The AOJ also stated that authorization
of the veteran's non-VA hospital care was not warranted under legal
authority cited therein, but no legal authority was actually cited
in the August 21, 2000. In that respect the Corrected August 21,
2000 SSOC is incomplete. Further, the parts of the July 1998 SSOC
that were eliminated/"corrected" had to do with the medical review
purportedly undertaken in November 1993 and April 1998.

5 -

In September 2000, the appellant issued a response to the August
21, 2000 SOC. First, the appellant stated that she never received
the July 2. 1998 Statement of the Case. Secondly, the appellant
argued that payment should be made for unauthorized medical
expenses because the letter from Dr. Mudge established that the
veteran's first hospitalization and his second hospitalization, the
one now in question, were related. Since the corrected SSOC of
August 21, 2000 eliminates the medical review entries, it appears
as though the appellant's claim did not undergo medical review by
the indicated physicians; which was part of the focus of
development in the second Board remand. However, since the AOJ did
not provide detailed documentation of the efforts made to secure
the indicated records, the Board is unclear whether any records
requested by the first and second remand are still outstanding.

That is, in its original remand in March 1996, the Board requested
the records upon which the original denial of unauthorized medical
expenses was made be incorporated in the record; and in the second
remand of September 1999, notwithstanding the now eliminated
references to medical review by specific physicians, the Board
asked that any letters pertaining to the denial of unauthorized
medical expenses be obtained. For example, in a letter written by
the appellant's son in November 1993, he references a September 11,
1992 decision reached by VA which denied the unauthorized medical
expenses. That September 11, 1992 letter has yet to be incorporated
with this record. Therefore, it is very reasonable to assume that
there are other records associated with the denial of this claim
which are also still outstanding. Another example is that in the
original September 1993 Statement of the Case, the AOJ stated that
the amount of money in question was $16,825.65. There are no other
records showing that this is the amount of unauthorized medical
expenses in question.

At this juncture, it does not appear that supporting evidence
surrounding the denial of this appellant's claim has been secured,
or that a proper attempt has been made to

- 6 -                                                             

secure these records. Nor does it appear that the Corrected SSOC
issued on August 21, 2000 is complete, as no legal authority was
provided to the appellant about this decision. Accordingly, the
claim is remanded to the AOJ for further development.

1. The Board again requests that the AOJ complete the Hospital
Administration Records Folder by sending the Board all of the
originating documentation for this claim, and the supporting
evidence therein. In particular, the original denial by the VAMC of
the veteran's claim, possibly dated on September 11, 1992, and the
records and supporting evidence used in that decision should be
obtained and associated with this file. Again, very probative are
letters between the VAMC and the SBMC that may exist, regarding the
denial of payment in this matter. Any and all of these records need
to be obtained. If unattainable, then detailed documentation of the
efforts made to secure the records should be placed in this file.

2. Regarding the August 21, 2000 Corrected Supplemental Statement
of the Case, the AOJ is to asked to explicitly state the reasons
for correction of the July 2, 1998 SSOC; for example, to
affirmatively state that this claim did not undergo medical review
in November 1993 or April 1998 by the indicated physician's, and
that is the reason those records are unattainable.

3. After the development requested above has been completed to the
extent possible, the claim should be

7 -

reviewed by the appropriate authority. If any benefit sought on
appeaL for which a notice of disagreement has been filed, remains
denied, the appellant, and the veteran's estate, should be
furnished a "complete" Supplemental Statement of the Case and given
the opportunity to respond thereto. In the completed SSOC, the AOJ
is asked to provide the appellate with the pertinent legal
authority governing this matter.

4. The AOJ and the appellant are advised that the Board is
obligated by law to ensure that the AOJ complies with its
directives, as well as those of the United States Court of Appeals
for Veterans Claims. The Court has stated that compliance by the
Board or the AOJ is neither optional nor discretionary. Where the
remand orders of the Board or the Court are not complied with, the
Board errs as a matter of law when it fails to ensure compliance.
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

8 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302; 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, pares. 8.44-8.45
and 38.02-18.03.

Deborah W. Singleton 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

9 -


